             IN THE UNITED STATES DISTRICT COURT FOR THE
            NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In re: Lion Air Flight                  )
 JT 610 Crash                            )
                                         )
                                         )
 Abdul Rahman, individually, and as      )   Lead Case No.:
 Special Administrator of the Estate     )   1:18-cv-07686
 of Riyan Aryandi, Deceased.             )
                                         )   Original Case No.:
 Plaintiff,                              )   19-cv-1697
                                         )
                                         )
 v.                                      )
                                         )
                                         )   Honorable Thomas M. Durkin
 THE BOEING COMPANY, a                   )
 corporation,                            )
                                         )
                                         )
 Defendant.                              )
                                         )


                  ORDER APPROVING JOINT STIPULATION
                     OF DISMISSAL WITH PREJUDICE

       The Court having reviewed the parties’ STIPULATION OF DISMISSAL finds

that settlement has been reached by the parties.

       IT IS THEREFORE HEREBY ORDERED:

       1.     This fully resolves all claims of Plaintiff: Abdul Rahman, individually,

and in their capacity as Special Administrator of the Estate of Riyan Aryandi,

originally filed in case number 19-cv-1697, and reassigned to this Court under lead

case number 18-cv-7686.
       2.    Plaintiff’s claim is dismissed in its entirety with prejudice and without

costs. The claims of all other Plaintiffs in these actions are unaffected by this order;

and,

       3.    The Court retains jurisdiction to effectuate settlement, including

enforcement, adjudication of liens, approval where necessary, and any other pendant

matters.



                                 ENTERED: 5/21/2020



                                 __________________________________
                                 Hon. Thomas M. Durkin




                                           2
